[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action seeking damages for the loss of the plaintiff's new 1988 Hyundai motor vehicle, caused by the negligence of the defendant, Debra Ellis.
The defendant Ellis was defaulted for failure to plead. She appeared at trial and readily and commendably admitted her liability for the loss and that the plaintiff's vehicle was a total loss. She also did not controvert an estimate rendered by M. J. Sullivan Hyundai, Inc., (the dealer which sold the vehicle to the plaintiff), that the vehicle had a fair market value as of the date of the loss of $7,300.00.
The defendant's only argument is with the co-defendant, Perry, as to which of the co-defendants should bear responsibility for such loss. There is, however, no cross complaint by the defendant versus the co-defendant Perry, and furthermore, counsel for the plaintiff withdrew the case as to the defendant Robert Perry only, prior to the start of the trial. Therefore, the Referee is without jurisdiction to make any findings or draw any conclusions, as to the liability, if any, of the co-defendant Perry.
The Referee recommends judgment for the plaintiff as more fully set forth in the accompanying Report.
Dated at New London, Connecticut, this 21st day of August, 1990.
Respectfully Submitted, THOMAS B. WILSON State Attorney Trial Referee